                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
                                                               Chapter 13 No: 21-00600
 IN THE BANKRUPTCY MATTER:
                                                               Judge: Jacqueline P Cox
 DANIEL PORRAS, MARIA PORRAS;
                                                   Debtor(s)


                                       NOTICE OF MOTION

TO: See attached list

       PLEASE TAKE NOTICE that on July 12, 2021 at 9:00 a.m., I will appear before the Honorable
Jacqueline P Cox, or any judge sitting in that judge’s place, and present a Motion for Relief from Stay,
a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion, you
must do the following:

      To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 1612732896 and the password
is_ 778135. The meeting ID and password can also be found on the judge’s page on the court’s web
site.

         If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.

                                              By: _/s/__ Susan Notarius _______________________
                                              Susan Notarius, ARDC # 6209646
                                              Counsel for Movant

Kluever Law Group, LLC
225 West Washington Street Suite 1550
Chicago, IL 60606
(312) 236-0077
                                    CERTIFICATE OF SERVICE

         I, Joe Miera, declare under penalty of perjury under the laws of the United States of America
that I served a copy of this notice and the attached motion on the Trustee and Debtor's attorney via the
Court’s ECF electronic notice on June 29, 2021 and to the debtor by causing same to be mailed in a
properly addressed envelope, postage prepaid, from 9620 Ridgehaven Court, Suite A, San Diego, CA
92123 before the hour of 5:00 PM on June 30, 2021.


                                                   A non-attorney




Kluever Law Group, LLC
225 West Washington Street Suite 1550
Chicago, IL 60606
(312) 236-0077
                            SERVICE LIST
Daniel Porras
424 E Jeffery Ave
Wheeling, IL 60090

Maria Porras
424 E Jeffery Ave
Wheeling, IL 60090

David M Siegel
790 Chaddick Drive
Wheeling, IL 60090

Marilyn O Marshall
224 South Michigan Avenue
Chicago, IL 60604
                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

                                                                 Chapter 13 No: 21-00600
 IN RE:
                                                                 Judge: Jacqueline P Cox
 DANIEL PORRAS, MARIA PORRAS,
                                                    Debtor(s).

                         MOTION FOR RELIEF FROM AUTOMATIC STAY

          Deutsche Bank National Trust Company, as Trustee, in trust for registered Holders of Long

Beach Mortgage Loan Trust 2006-4, Asset-Backed Certificates, Series 2006-4, (“Movant”) moves this

Court, pursuant to 11 U.S.C. §362, for relief from the automatic stay with respect to real property of the

Debtors located at 424 Jeffrey Ave, Wheeling, IL 60090 (the “Property”) and in support of this Motion,

Movant respectfully states:

          1.     Debtors filed a petition under Chapter 13 of the United States Bankruptcy Code on

January 17, 2021.

          2.     This Court entered an Order confirming the Chapter 13 Plan (the “Plan”) on April 19,

2021.

          3.     Debtor Daniel Porras executed the Promissory Note dated February 28, 2006, in the

original principal amount of $222,400.00, (the “Note”). A copy of the Note is attached hereto.

          4.     The Note was modified on April 1, 2015. A copy of the Loan Modification is attached

hereto.

          5.     Movant is a secured creditor as to the Property by virtue of the Note and a properly

perfected mortgage dated February 28, 2006, (the “Mortgage”). A copy of the Mortgage and

assignments, if any, are attached hereto.

          6.     Deutsche Bank National Trust Company, as Trustee, in trust for registered Holders of
Long Beach Mortgage Loan Trust 2006-4, Asset-Backed Certificates, Series 2006-4 is an entity who

has the right to foreclose the Mortgage.

       7.        Select Portfolio Servicing, Inc. services the loan on the Property.

       8.        The Plan provides that Debtors shall make post-petition mortgage payments to Movant.

       9.        As of June 16, 2021, the Mortgage payments are in default, as follows:

  Number of         From                 To              Monthly               Total Amounts
  Missed/Delinquent                                      Payment               Delinquent
  Payments                                               Amount

  3                     4/01/2021        6/01/2021       $1,360.25             $4,080.75
  Less partial payments:                                                             ($110.78)

                                                               Total:                  $3,969.97

       10.       The estimated market value of the Property is $180,000.00. The basis for such valuation

is Schedule D.

       11.       The outstanding balance on Movant’s loan is $132,391.81 as of June 16, 2021.

       12.       Upon information and belief, the aggregate amount of encumbrances secured by the

Property as listed in the Schedules or otherwise known, including but not limited to the encumbrances

granted to Movant is $132,391.81.

Sufficient Cause Exists for Relief from Stay

       13.       All the above provides sufficient cause for this Court to grant Movant Relief from Stay.

       14.       Movant’s interest in the Property is not adequately protected.

       15.       The Property is not necessary for an effective reorganization.

       16.       Movant’s interest will be irreparably harmed if the Stay continues in effect.

       WHEREFORE, Movant requests this Court enter an Order terminating or modifying the stay as

follows:

   A. Relief from the Stay allowing Movant (and any successors or assigns) to proceed under
        applicable non-bankruptcy law to enforce its remedies against the Property located at 424

        Jeffrey Ave, Wheeling, IL 60090;

   B.          That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived or deemed not

        applicable; and

   C.          For such other relief as the Court deems proper.



                                                        /s/ Susan Notarius

                                                    Susan Notarius, ARDC # 6209646
                                                    Attorney for Movant



Kluever Law Group, LLC
225 West Washington Street Suite 1550
Chicago, IL 60606
(312) 236-0077
Our File #: SPS000741-21BK5
